Case: 14-40357      Document: 00512941244         Page: 1    Date Filed: 02/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-40357                                 FILED
                                  Summary Calendar                        February 19, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME RAMON GARCIA LOZANO-ALCORTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-1092


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Pursuant to a plea agreement, Jaime Ramon Garcia Lozano-Alcorta
pleaded guilty to one count of possession with intent to distribute five
kilograms or more of cocaine. As part of the plea agreement, Lozano-Alcorta
agreed to waive his “right to appeal the conviction, the sentence imposed or the
manner in which the sentence was determined.” The district court sentenced
him to 80 months of imprisonment and five years of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40357    Document: 00512941244     Page: 2   Date Filed: 02/19/2015


                                 No. 14-40357

      Lozano-Alcorta has filed a timely notice of appeal and contends that the
district court erred regarding his sentence by refusing to grant a downward
departure based on prospective amendments to the drug quantity tables in
U.S.S.G. § 2D1.1. According to Lozano-Alcorta, the appeal waiver in his plea
agreement is invalid because he could not have knowingly waived the right to
appeal a sentence that had not yet been imposed. The Government seeks
dismissal of the appeal based on the appeal waiver.
      The validity of an appeal waiver is reviewed de novo. United States v.
Rodriguez-Estrada, 741 F.3d 648, 650 (5th Cir. 2014). For a defendant’s waiver
of his right to appeal to be knowing and voluntary, the “defendant must know
that he had a right to appeal his sentence and that he was giving up that right.”
United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994) (internal quotation
marks and citation omitted). Lozano-Alcorta’s challenge to his appeal waiver
is unavailing. See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir.
1992). The waiver is enforceable and encompasses Lozano-Alcorta’s challenge
to his sentence.
      Accordingly, the appeal is DISMISSED.




                                       2